Title: From George Washington to Lieutenant Colonels Bezaleel Beebe and Levi Wells, 1 August 1780
From: Washington, George
To: Beebe, Bezaleel,Wells, Levi


					
						Sir
						Head Quarters Peeks kill Augst 1st 1780
					
					I am to desire you will be pleased to put the Regiment under your Command immediately in Motion—You will proceed by the shortest route to join the main Army in the neighbourhood of the White Plains, or wherever it may be: of which you cannot fail to have early information.
					I have also to entreat the Regiment will march with as little Baggage as possible; as the whole Army have divested itself of every superfluous & heavy article—I have written to Governor Trumbull informing him of the steps I have taken. I am Sir Your Most Obedient Humble Servant
					
						Go. Washington
					
				